Case 1:20-ev-03176-IGK DecumentS Filed 41/20/20 Page 1 of 4

1] SUNRISE PLAZA, STE, 306

Liebowitz @Q)Law | Firm, PLLC VaLLay STREAM, NY NISSO

 

 

ATTORNEYS FOR THE PHOTOGRAPHIC ARTS www. LiEBOwITZLAWFIRM.COM

 

 

  

November 20, 2020

Honorable John G. Koelti
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Swutth ». Paul A. Castrucci, Architects, PLLC (1:20-cv-3176-JGK)

Dear Judge Koeltl,

We represent Plaintiff, Byron Smith, in the above in-captioned case, Defendant has yet to
respond to the complaint or appear in the case. We respectfully request that the initial conference
scheduled for November 24, 2020 be adjourned. Plaintiff will file it default motion by January 8,
2021.

The Court’s consideration is much appreciated,

Respectfully submitted,

  
  
 
 
  

/s/Richard Liebowitz
Richard P. Liebowitz

Counsel for Plaintiff

eee poe Ql RAN PED

 

Liebowitz Law Firm, PLLC

 
